Viveve Medical, Inc. 150 Commercial St. Sunnyvale, CA 94086 October 5, 2016 VIA EDGAR Amanda Ravitz Assistant Director United States Securities and Exchange Commission Division of Corporate Finance/Mail Stop 303 treet, N.E. Washington, D.C. 20549 Re: Viveve Medical, Inc. Registration Statement on Form S-3 Filed on September 16, 2016 and amended on October 5, 2016 File No. 333-213682 Dear Ms. Ravitz: Viveve Medical, Inc. (the “Company”) hereby requests that the Securities and Exchange Commission (the “Commission”) take appropriate action to make the above-captioned registration statement (the “Filing”) be ordered effective at 4:15 p.m., Eastern time, on October 7, 2016 or as soon as practicable thereafter. In requesting acceleration, the Company acknowledges that: (1)should the Commission or the staff, acting pursuant to delegated authority, declare the Filing effective, it does not foreclose the Commission from taking any action with respect to the Filing; (2)the action of the Commission or the staff, acting pursuant to delegated authority in declaring the Filing effective does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the Filing; and (3)the Company may not assert comments of the Commission and the staff and the declaration of effectiveness of the Filing as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, VIVEVE MEDICAL, INC. By: /s/ Patricia Scheller Patricia Scheller, Chief Executive Officer
